Citation Nr: 0736197	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-28 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary emphysema.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to April 
1973, to include Vietnam service from September 1966 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines, denying 
the veteran's claim of entitlement to service connection for 
pulmonary emphysema.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The veteran contends that his service medical records for his 
twenty-year period of active duty are incomplete.  He alleges 
that he had experienced chronic symptoms of emphysema while 
in service and that there was a showing of such at the time 
of a medical examination performed during the period from 
January to April 1973 at the U.S. Naval Hospital in 
Portsmouth, Virginia, in connection with his separation from 
active duty and transfer to the Fleet Reserve.  Available 
service medical records identify treatment in January 1973 on 
the USS Graham County for an upper respiratory infection with 
influenza, with examination showing slight wheezing sounds 
over the lower right robe.  Also on file is the report of a 
pre-retirement medical examination in April 1973, without a 
corresponding report of medical history, showing no 
abnormality of the lungs or chest either clinically or by 
chest X-ray.  

The RO has acknowledged the veteran's contention as to the 
absence of all pertinent service medical records and 
forwarded to him in July 2005 a National Archives and Records 
Administration Form 13055, Request for Information Needed to 
Reconstruct Medical Data.  Such form was completed and signed 
by the veteran and then returned by him to the RO later in 
July 2004.  In response to the RO's August 2004 request, the 
National Personnel Records Center in February 2005 replied 
that the veteran's service medical records had been charged 
to the Manila RO since October 2002.  No other attempt by VA 
to obtain service medical records or data from supplementary 
sources is shown during the course of the instant appeal.  
Given the allegations set forth, and the veteran's request to 
seek inservice medical data through supplementary sources, 
further actions are deemed to be in order to ensure that all 
available service medical data are obtained for review, 
pursuant to the VA's duty to assist in the development of all 
pertinent evidence.  See 38 C.F.R. § 3.159(c)(2) (2007); 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (overruled in 
part on other grounds).   

Post-service medical evidence discloses evidence of acute 
bronchitis in 1999 and 2001, with X-ray findings in 2002 and 
2003 showing emphysematous lung fields, possible right 
pericardiac pneumonitis, pulmonary hyperaeration, and minimal 
pulmonary infiltrates.  On a VA medical examination in 
February 2003 the veteran set forth a medical history of 
"silent" emphysema diagnosed by a private physician.  In 
light of the foregoing, as well as in-service evidence of 
respiratory infections and bouts of influenza, and the 
possibility that service medical records are incomplete, 
obtaining further medical input is found to be advisable.  In 
that connection, a VA medical examination is in order, and as 
part thereof, a medical opinion should be obtained as to the 
nexus, if any, between currently diagnosed emphysema and the 
veteran's extended period of active service.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Additional documentary evidence, including but not limited to 
July 2005 notice from a Navy medical facility as to the 
availability of the veteran's prior chest X-rays, pertinent 
to the veteran's claim for service connection for pulmonary 
emphysema was received by the RO in July 2005, following its 
issuance of a statement of the case in June 2005.  Review of 
the record shows that no supplemental statement of the case 
was prepared and furnished to the veteran as to that 
evidence, in violation of 38 C.F.R. § 19.31 (2007).  The 
Board would ordinarily send a letter to the veteran to 
determine of he wanted to waive RO review of the evidence is 
question but, as this appeal must be remanded for the reasons 
noted above, the RO should address this matter.  

Lastly, it shown that the veteran received notice relating to 
the assignment of ratings and effective dates, per the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), through the RO's March 2006 letter.  However, no 
further readjudication of the case is shown subsequent to the 
issuance of that notice.  To ensure that the veteran is not 
prejudiced by this failure, remand for readjudication is 
needed.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant notification of the Veterans Claims Assistance Act 
and readjudicating the claim in the form of a statement of 
the case or supplement thereto to cure timing of notification 
defect).  

Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his original claim for service connection 
for pulmonary emphysema.  The veteran 
must be informed by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claims; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in his possession that pertains 
to the claim.  38 C.F.R. § 3.159(b)(1).  
He should be also advised that the RO or 
AMC must obtain any relevant VA or other 
government records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  Further attempts must be made by the 
RO/AMC to obtain from the National 
Personnel Records Center, the U.S. Navy, 
Office of the Surgeon General, or other 
source, any and all available service 
medical records or supplementary 
documentation of inservice medical 
treatment pertaining to the veteran.  
Such attempts must continue until all 
records are located and associated with 
the claims folder or until VA determines 
in a written document that some of the 
pertinent records do not exist or further 
attempts to locate same would be futile.  

3.  All records of VA medical treatment, 
not already on file, which pertain to the 
veteran's pulmonary emphysema must be 
obtained for inclusion in his claims 
folder.  

4.  Thereafter, the RO/AMC must arrange 
for the veteran to be afforded a VA 
pulmonary examination in order to 
determine the nature and etiology or 
approximate onset date of his claimed 
pulmonary emphysema.  The claims folder 
must be furnished to the VA examiner for 
review and the report compiled by such 
examiner must indicate whether the claims 
folder was made available and reviewed.  
Such evaluation must include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
clinical examination and any tests deemed 
as necessary.  



The examiner must then offer an opinion 
addressing the following questions:

Is it at least as likely as not 
that any currently existing 
pulmonary emphysema had its 
onset during the veteran's 
period of active duty from 
October 1953 to April 1973 or 
is otherwise related to such 
service or any event thereof, 
including in-service upper 
respiratory infections, 
pharyngitis, and influenza?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely 
support the contended onset date or 
causal relationship; less likely weighs 
against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.  

5.  Lastly, the AMC/RO must readjudicate 
the veteran's claim for entitlement to 
service connection for pulmonary 
emphysema, on the basis of all the 
evidence on file, including that 
submitted and received by the RO 
following the issuance of its statement 
of the case in June 2005, and all 
governing legal authority.  If the 
benefit sought on appeal remains denied, 
the veteran must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

